UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7632


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN DEWAYNE RANDLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:07-cr-00084-JCT-4)


Submitted:   January 23, 2013             Decided:     February 8, 2013


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Dewayne Randle, Appellant Pro Se. Charlene Rene Day,
Assistant  United States  Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shawn    Dewayne     Randle       appeals   the    district   court’s

order   denying    his    18   U.S.C.    § 3582(c)(2)        (2006)   motion   for

reduction of sentence.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          United States v. Randle, No. 7:07-cr-

00084-JCT-4 (W.D. Va. July 27, 2012).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         2